Case: 1:19-cv-01711 Document #: 52-3 Filed: 07/12/19 Page 1 of 8 PageID #:652




                            EXHIBIT C
         Case: 1:19-cv-01711 Document #: 52-3 Filed: 07/12/19 Page 2 of 8 PageID #:652


§ 14:54.Definitions of Broker and Dealer, 5 Law Sec. Reg. § 14:54




5 Law Sec. Reg. § 14:54

Treatise on the Law of S ecurities Regulation | M ay 2019 Update
Thomas Lee Hazen


Chapter 14. MARKET REGULATION; BROKER-DEALER REGULATION; CREDIT RATING AGENCIES

Part III. —Broker-Dealer Registration and Regulation




                                            § 14:54. Definitions of Broker and Dealer


Correlation Table
For many years, Broker was defined in the Exchange Act to include any person, other than a bank, 1 in the business of buying
and selling securit ies for others.2 The exclusion of banks was eliminated and rep laced by an exclusion for certain banking
activities.3 To fall within the definit ion, it is not necessary that the broker deal directly with customers; thus, for examp le,
clearing brokers are subject to SEC regulation. 4 A dealer is defined by the Exchange Act to be any person who is in the
business of purchasing securities for his or her own account. 5 However, when someone is acting as an ordinary trader for his
or her own account, they are not likely to be considered to be dealers under the Act. 5.05 Thus, for example, cred itors who resell
securities issued in a reorganization are not likely to be considered dealers. 5.10

The Act’s registration requirements, as well as the definitions of broker and dealer, are drafted broadly to include a wide
range of securities professionals. Key terminology in the definit ions of broker and dealer is the phrase “engaged in the
business.”6 In deciding whether a firm is acting as a broker-dealer, a nu mber of factors are considered. The relevant factors
include whether the firm (1) receives transaction-based compensation, such as commissions or referral fees, 7 (2) is involved
in negotiations between an issuer of securities and investors, (3) makes valuations as to the merits of the investment or g iv es
advice, and (4) is active rather than passive in locating investors.8 A referral service that has no involvement in the
negotiations can trigger the registration requirements where the referral service may still be viewed as prescreening potential
clients and possibly pre-selling the securities.9 Participating in a public offering as an underwriter or dealer requires
registration as a broker-dealer under the Exchange Act.10

Merely provid ing informat ion that may facilitate investors will not classify the provider as a broker-dealer. Thus, a co mpany
that merely provided information on the Internet regarding offerings did not itself classify the pro vider as a broker-dealer.11
However, another company that made this type of information availab le for a fee based on pu rchases of securities so
recommended would be operating as a b roker -dealer.12 Furthermore, a website that is organized in order to b ring investors
and companies together must either operate under the supervision of a broker-dealer,13 or else register as a broker-dealer.14 An
Internet portal wh ich merely connects investors to registered broker-dealers need not register as a broker dealer.15 Similarly, a
company providing broker-dealers with a portal for prov iding online road shows to its customers did not have to register as a
broker dealer where no securit ies transactions were taking place through the service provided. 16 An online bullet in board that
does no more than provide in formation about securities or other investment opportunities does not have to register as a broke r
dealer so long as it does not render investment advice nor act as an intermediary in any resulting transactions. 17

Questions involving firms that offer services that are collateral to broker-dealer activit ies also may imp licate the
broker-dealer definition. The mere fact that there is some association with a broker-dealer does not render a firm itself a
broker-dealer. Thus, for example, a firm working with a broker-dealer to provide an emp loyee leasing service to customers of
the broker-dealer does not itself have to register as a broker-dealer, so long as it makes it clear in its pro motional material that
its only business is to provide employee leasing services. 18 A firm dedicated to assisting employers in exp lain ing employee
benefit plans to employees did not have to register as a broker-dealer, provided its advice was limited to the restrictions

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               1
         Case: 1:19-cv-01711 Document #: 52-3 Filed: 07/12/19 Page 3 of 8 PageID #:652


§ 14:54.Definitions of Broker and Dealer, 5 Law Sec. Reg. § 14:54



outlined by the company in its request for no action relief. 19 A firm that sells framed decorative stock cert ificates did not have
to register as a broker-dealer; however, once the firm started offering unframed certificates with some investment value, the
SEC reversed its previous no action position.20

Configuring and maintaining web-based interfaces for companies providing financial services in connection with brokerage
service will not require reg istration as a broker-dealer of the organization providing the web services. 21 Internet portals for
broker-dealer services frequently have the appearance of securit ies broker -dealers. As pointed out below, the SEC has not
developed a method for analyzing these Internet providers, aside from asking whether their services involve
transaction-based fees.22

A service purportedly seeking to facilitate co mmun ications between registered broker dealers that invites investors to
participate through their broker-dealers is sufficiently engaged in soliciting retail customers so as to implicate the
broker-dealer registration requirements, especially where fees would be based on a per order basis. 23 This is the type of active
participation that distinguished the operation from one passively providing an Internet portal between investors and register ed
broker-dealers.24

Although the Exchange Act does not define the phrase “engaged in the business,” case law and no-action letters have
outlined the fact that “regularity of participation” is a primary indication o f being “engaged in the business ” and therefore of
acting as a broker-dealer.25 When someone participates in securities transactions “at key points in the chain of distribution,”26
he or she will be considered to be acting as a broker-dealer.27 The SEC has exp lained that participation in securities
transactions that can qualify as engaging in the business as a broker-dealer include select ing the market to wh ich a securities
transaction will be sent, assisting an issuer to structure prospective securities transact ions, helping an issuer identify potential
purchasers of securities, soliciting securit ies transactions (including advertising), and part icipating in the order-taking or
order-routing process (for examp le, by taking transaction orders from customers). 28 “Factors indicating that a person is
‘engaged in the business ’ include, among others: receiving transaction-related co mpensation; holding one’s self out as a
broker, as executing trades, or as assisting others in completing securities transactions; and participating in the securitie s
business with some degree of regularity. In addit ion to indicating that a person is ‘effect ing transactions,’ soliciting securities
transactions is also evidence of being ‘engaged in the business.’ ”29

Thus, for example, solicitation of investors over a four-year period has been ruled regular part icipation. 30 The purchase of
several million dollars’ worth of securities has also been ruled regular part icipation, making the purchaser one “engaged in
the business” and thus a broker.31 A firm that engages in securities transactions will still qualify as a broker subject to
registration even though the securities transactions represent a small part of the firm’s overall business. 32 A firm or service
that also matches customer orders may have to register as an exchange in addition to becoming a registered broker-dealer.33

An individual advertising “on a single, isolated basis ” an interest to engage in securities transactions for his or her o wn
account might not be “engaged in the business.”34 However, more frequent advertising might mean the advertiser was
“engaged in the business ” and required to register.35 Thus, merely hold ing oneself out as willing to engage in securities
transactions on behalf of others will satisfy the “regularity of part icipation” standard.36 A company which has never offered
for sale securities and does not intend to in the future may be allo wed to make a one -time offer and sale.37 However, a
company wh ich has made a similar offering in the past and may again in the future could be required to register, since it
would be engaging in the business on a “recurring basis.”38

To be engaged in the business of securities transactions, a company need not have that business as its sole nor even primary
business.39 Accordingly, a real estate developer who proposed to accept and sell securities as partial paymen t for real estate
lots “as a part of h is regular business activities ” would be required to register with the Co mmission. 40 It has further been held
that a Swiss banking corporation whose American security business represented less than three or four percent of its lending
business was found to be a broker or dealer.41 In another instance, the SEC staff refused to issue no action relief and indicated
that broker-dealer registration would be required for a business consultant that was offering co mpanies various forms of
advice including advice regarding their equity and debt financing needs. 42

In order for persons to be required to register as broker -dealers, not only must they be “engaged in the business,” but that
business must also be one of “effecting transactions in securities for the account of others ” or “buying and selling securities ”
for their own account.43 Buying and selling fo r one’s own account or effecting transactions for others are conclusive indicia of

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               2
         Case: 1:19-cv-01711 Document #: 52-3 Filed: 07/12/19 Page 4 of 8 PageID #:652


§ 14:54.Definitions of Broker and Dealer, 5 Law Sec. Reg. § 14:54



the conducting of a business for which one must register as a broker or dealer. 44 Other less obvious factors indicating that a
business is one for wh ich a person must register include: (1) the earn ing of a co mmission based upon the volume o f securities
transactions; (2) solicitation of securities business, in person or by advertisement; and (3) a person’s past and intended fu ture
emp loyment in the securities business.45 Any or all of these factors can be evidence that a business is one of “effecting
transactions in securities” for one’s own account or for the account of others. A federal district court has held that the SEC
lacks jurisdiction to require registration of people in the United States whose brokerage activity is exclusively offshore .46

Fro m the foregoing, it fo llo ws that if securit ies professionals “regularly participate” to a level at which those professionals
can be deemed to be “engaged in the business ” of effecting transactions in securities for others or for themselves, those
professionals will be required to register.47 In addition the Act’s reach can extend to persons who inadvertently fall within the
definition of a securities broker.48 Thus, for example, business brokers may fall within the registration requirements. 49

Individuals who consult with broker-dealers may be required to register. A “consultant” who is not registered may not solicit
customer orders.50 In such a case, having a registered 51 broker “somewhere around” does not prevent a vio lation of the
registration requirement.

Section 3(e) of the 1934 Act 52 exempts charitable organizations and section 3(a)(12)(A)(v) 53 excludes certain charitable funds
fro m the Act’s defin ition of security. Those who deal exclusively in those securities would thus be exempt fro m
broker-dealer reg istration. However, pro moting funds denominated as charitable annuities that bear resemblance to
investment contracts will not be subject to the broker-dealer registration requirements.54



                                   Westlaw. © 2019 Thomson Reuters. No Claim to Orig. U.S. Govt. Works.

Footnotes
1
                   Banks have traditionally been prohibited from engaging in commercial securities brokerage by the Glass–Steagall Act
                   (12 U.S.C.A. §§ 24, 378(a)). However, there has been erosion and eventual repeal of the prohibition. See §§ 22:29 to
                   22:31 infra.
                   Chinese wall (or fire walls, as they are sometimes called) issues have arisen in connection with bankruptcy
                   proceedings. Thus, for example, an investment firm that was a member of a creditors committee was permitted to trade
                   for its own accounting the shares of the company subject to bankruptcy proceedings so long as the firm maintained
                   adequate Chinese wall procedures. M atter of Federated Dept. Stores, Inc., 1991 WL 79143 (Bankr. S.D. Ohio 1991).
2
                   15 U.S.C.A. § 78c(a)(4)(A) (“The term ‘broker’ means any person engaged in the business of effecting transactions in
                   securities for the account of others”). Formerly, the definition excluded banks. Banks are no longer excluded from the
                   definition. Instead, section 3(a)(4)(B) provides an exception from the definition for certain bank activities. 15 U.S.C.A.
                   § 78c(a)(4)(B). See § 14:55 infra. See also, e.g., Dennis T. Rice, The Expanding Requirement for Registration as
                   “Broker–Dealer” Under the Securities Exchange Act of 1934, 50 Notre Dame Law. 201 (1974).
3
                   15 U.S.C.A. § 78c(a)(4)(A); 15 U.S.C.A. § 78c(a)(4)(B). See § 14:55 infra.
4
                   See generally Henry F. M innerop, The Role and Regulation of Clearing Brokers, 48 Bus.Law. 841 (1993). See also,
                   e.g., Henry F. M innerop, Clearing Arrangements, 58 Bus. Law. 917 (2003). Note, Bar Baron at the Gate: an Argument
                   for Expanding the Liability of Securities Clearing Brokers for the Fraud of Introducing Brokers, 74 N.U.L. Rev. 1014
                   (1999). Cf. Transfer On–Line, Inc., [1999–2000 Transfer Binder]Fed. Sec. L. Rep. (CCH) ¶ 77,862, 2000 WL 719802
                   (SEC No Action Letter M ay 3, 2000).
5
                   Section 3(a)(5)(A) provides: “The term ‘dealer’ means any person engaged in the business of buying and selling
                   securities for such persons own account, through a broker or otherwise.” 15 U.S.C.A. § 78c(a)(5)(A). Compare section
                   2(12) of the 1933 Act, which defines dealer more broadly so as to include not only those dealing for their own
                   account, but also professionals acting as brokers. 15 U.S.C.A. § 77b(12). Formerly Section 3(a)(5) provided: “The
                   term ‘dealer’ means any person engaged in the business of buying and selling securities for his own account, through a
                   broker or otherwise, but does not include a bank, or any person insofar as he buys or sells securities for his own
                   account, either individually or in some fiduciary capacity, but not as part of a regular business.” 15 U.S.C.A. §
                   78c(a)(5). When the statute was amended to its current form Congress added an exception from the definition for “a
                   person that buys or sells securities for such person’s own account, either individually or in a fiduciary capacity, but not

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                        3
        Case: 1:19-cv-01711 Document #: 52-3 Filed: 07/12/19 Page 5 of 8 PageID #:652


§ 14:54.Definitions of Broker and Dealer, 5 Law Sec. Reg. § 14:54



                 as a part of a regular business.” 15 U.S.C.A. § 78c(a)(5)(B). Congress also added an exception for certain banking
                 activities. 15 U.S.C.A. § 78c(a)(5)(C). See § 14:55 infra. Compare section 2(a)(12) of the 1933 Act which defines
                 dealer more broadly so as to include not only those dealing for their own account but also professionals acting as
                 brokers. 15 U.S.C.A. § 77b(a)(12).
5.05
                 See Chapel Investments, Inc. v. Cherubim Interests, Inc., 177 F. Supp. 3d 981 (N.D. Tex. 2016) (“Dealers do not
                 include persons ‘who buy and sell securities for their own account as ordinary traders’”), quoting In the M atter of the
                 Application of Gordon Wesley Sodorff, Jr. For Review of Disciplinary Action Taken by the National Association of
                 Securities Dealers, Inc., 50 S.E.C. 1249, Release No. 34, 31134, Release No. 31134, 52 S.E.C. Docket 1246, 1992 WL
                 224082, *5 (S.E.C. Release No. 1992).
5.10
                 Chapel Investments, Inc. v. Cherubim Interests, Inc., 177 F. Supp. 3d 981 (N.D. Tex. 2016) (creditors were not
                 dealers); Oceana Capitol Group Limited v. Red Giant Entertainment, Inc., 150 F. Supp. 3d 1219, 1225 (D. Nev. 2015)
                 (“Reselling the freely tradeable shares acquired in a court approved Section 3(a)(10) exchange does not make the
                 person receiving the shares a dealer that would be required to register”).
6
                 Sections 3(a)(4), 3(a)(5); 15 U.S.C.A. §§ 78c(a)(4), 78c(a)(5).
7
                 Cf. In re Southern States Cooperative, Inc., 2000 WL 966734 (Ill.Sec.Dept. No Action Letter 2000) (No–Action or
                 Interpretive Letter) April 6, 2000 (“earnings commissions based upon the volume of securities sold by a person also
                 indicates that person’s status as a broker or dealer”).
8
                 Securities and Exchange Com’n v. Zubkis, Fed. Sec. L. Rep. (CCH) ¶ 90769, 2000 WL 218393 (S.D. N.Y. 2000);
                 SEC v. Hansen, Fed. Sec. L. Rep. (CCH) ¶ 91426, 1984 WL 2413 (S.D. N.Y. 1984), M assachusetts Financial
                 Services, Inc. v. Securities Investor Protection Corp., 411 F. Supp. 411, 415, Fed. Sec. L. Rep. (CCH) ¶ 95654 (D.
                 M ass. 1976); M uniAuction, Inc., 2000 WL 291007 (SEC No Action Letter M arch 13, 2000). See also, e.g.,
                 Stockback.com, LLC, 2000 WL 1072530 (SEC No Action Letter July 28, 2000) M uniAuction, Inc., 2000 WL 291007
                 (SEC No Action Letter M arch 13, 2000); Charles Schwab & Co., Inc., 1996 WL 762999 (SEC No Action Letter
                 November 27, 1996); Angel Capital Electronic Network, 1996 WL 636094 (SEC No Action Letter October 25, 1995).
9
                 Brumberg, M ackey & Wall, P.L.C., 2010 WL 1976174 (SEC. No Action Letter, M ay 17, 2010) (refusing no action
                 request). But cf., Sinclair & Co. LLC v. Pursuit Inv. M anagement LLC, 74 A.D.3d 650, 903 N.Y.S.2d 395 (1st Dep’t
                 2010) (broker-dealer’s customer referral services were not sufficiently investment-related to make investment fund
                 manager its customer such that arbitration would be required).
10
                 See, e.g., Securities And Exchange Commission V. M ilan Capital Group, Inc., Ira A. Monas And Rita A. Monas, 00
                 CIV. 108 (DC) (S.D.N.Y.) (JANUARY 7, 2000), Litigation Release No. 16405, 71 S.E.C. Docket 1080, 2000 WL
                 12467 (S.E.C. Release No. 2000). See also, e.g., Securities and Exchange Commission Release Notice, Release No.
                 33, 7810, Release No. 34, 42531, Release No. 7810, Release No. 42531, 71 S.E.C. Docket 2070, 2000 WL 279232
                 (S.E.C. Release No. 2000) (participation in unregistered offerings).
11
                 See StockPower, Inc., 1998 WL 767495 (SEC No Action Letter July 13, 1998) (company announcing public offerings
                 on website was not acting as a broker-dealer where all it did was to provide, at no charge, a Web site where investors
                 can obtain a prospectus and other information and access a secure communication link to contact directly the
                 independent Bank Transfer A gent). See also, e.g., e-M edia, LLC, 2000 WL 1848294 (SEC No Action Letter Dec. 14,
                 2000) (Internet portal providing vehicle for online road shows to registered broker-dealers did not have to register
                 itself as a broker-dealer).
12
                 In re Flannigan, Release No. 34, 47142, Release No. 47142, 79 S.E.C. Docket 842, 2003 WL 60764 (S.E.C. Release
                 No. 2003) (affirming NASD sanctions for using unregistered personnel in soliciting indications of interest in IPO);
                 Oil–N–Gas, Inc., 2000 WL 1119244 (SEC No Action Letter June 8, 2000).
13
                 See City of M ilford v. Andresakis, 1996 WL 431820 (Conn. Super. Ct. 1996).
14
                 Progressive Technology, Inc., [2000–2001 Transfer Binder]Fed. Sec. L. Rep. (CCH) ¶ 78,009, 2000 WL 1508655
                 (SEC No Action Letter Oct. 11, 2000).
15
                 Charles Schwab & Co., Inc., 1996 WL 762999 (SEC No–Action Letter November 27, 1996) (granting no action relief
                 to Internet providers to provide a link between their subscribers and a registered broker-dealer). See, e.g., Azza Intern.
                 Corp. v. Gas Research Institute, 2001 WL 103414 (N.D. Ill. 2001).

              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                       4
        Case: 1:19-cv-01711 Document #: 52-3 Filed: 07/12/19 Page 6 of 8 PageID #:652


§ 14:54.Definitions of Broker and Dealer, 5 Law Sec. Reg. § 14:54


16
                 e-M edia, LLC, 2000 WL 1848294 (SEC No Action Letter Dec. 14, 2000) (Internet portal providing vehicle for online
                 road shows to registered broker-dealers did not have to register itself as a broker-dealer).
17
                 Progressive Technology Inc., 2000 WL 1508655 (SEC No Action Letter Oct. 11, 2000) (providing an online resource
                 for individuals or businesses that are interested in obtaining debt and/or equity financing); Stockback.com, LLC, 2000
                 WL 1072530 (S.E.C. No–Action Letter July 28, 2000) (consumer stock ownership program); Angel Capital Electronic
                 Network, 1996 WL 636094 (SEC No Action Letter Oct. 25, 1996) (online listing of small business offerings). But see
                 Oil–N–Gas, Inc., 2000 WL 1119244 (SEC No Action Letter June 8, 2000) (proposal to provide oil and gas investment
                 opportunities to accredited investors would result in operating as a broker-dealer; no action relief denied).
18
                 See Headway Corporate Staff Administration, 2002 WL 1998005 (SEC No Action Letter Aug. 14, 2002) (no action
                 letter granted even though some of the brokerage firm employees would also be employees of the firm in question,
                 since they would not be engagin g in the securities business with respect to the employment with the human resources
                 firm).
19
                 Total Benefit Communications, Inc., 2001 WL 1477917 (SEC No Action Letter Nov. 6, 2001).
20
                 U.S. v. Harrison, 26 Fed. Appx. 335 (4th Cir. 2002).
21
                 Streetline, Inc., 2002 WL 1290386 (SEC No Action Letter June 4, 2002).
22
                 In addition to the authorities in the immediately preceding footnote, see Tara Loomis, Broker–Dealers: SEC Scratches
                 Head, N.Y.L.J. p. 5 (M ay 31, 2001).
23
                 Azza Intern. Corp. v. Gas Research Institute, 2001 WL 103414 (N.D. Ill. 2001). See Tara Loomis, Broker–Dealers:
                 SEC Scratches Head, N.Y.L.J. p. 5 (M ay 31, 2001).
24
                 Charles Schwab & Co., Inc., 1996 WL 762999 (SEC No Action Letter November 27, 1996) (granting no action relief
                 to Internet providers to provide a link between their subscribers and a registered broker-dealer). See, e.g., Azza Intern.
                 Corp. v. Gas Research Institute, 2001 WL 103414 (N.D. Ill. 2001) (“The Schwab letter addressed the situation raised
                 by broad-based portals that would not specifically direct their operations toward the securities industry, and that would
                 take an essentially passive role toward the interaction between the brokerage and customers, other than routing
                 messages. In that context, the portal could receive a ‘nominal flat fee’ for each order transmitted. The staff has never
                 extended the Schwab letter beyond that narrow context”). See also, e.g., e-M edia, LLC, 2000 WL 1848294 (SEC No
                 Action Letter Dec. 14, 2000) (Internet portal providing vehicle for online road shows to registered broker-dealers did
                 not have to register itself as a broker-dealer).
25
                 M assachusetts Financial Services, Inc. v. Securities Investor Protection Corp., 411 F. Supp. 411, 415, Fed. Sec. L.
                 Rep. (CCH) ¶ 95654 (D. M ass. 1976), affirmed 545 F.2d 754 (1st Cir.1976), cert. denied, 431 U.S. 904, 97 S.Ct. 1696,
                 52 L.Ed.2d 388 (1977) (definitions of broker and dealer “connote a certain regularity of participation in securities
                 transactions at key points in the chain of distribution”).
26
                 M assachusetts Financial Services, Inc. v. Securities Investor Protection Corp., 411 F. Supp. 411, 415, Fed. Sec. L.
                 Rep. (CCH) ¶ 95654 (D. M ass. 1976), affirmed 545 F.2d 754 (1st Cir.1976), cert. denied, 431 U.S. 904, 97 S.Ct. 1696,
                 52 L.Ed.2d 388 (1977); BD Advantage, Inc., 2000 WL 1742088 (SEC No Action Letter Oct. 11, 2000). See also
                 Securities and Exchange Commission v. National Executive Planners, Ltd., 503 F. Supp. 1066, 1073, Fed. Sec. L.
                 Rep. (CCH) ¶ 97822 (M .D. N.C. 1980).
27
                 See, e.g., BD Advantage, Inc., 2000 WL 1742088 (SEC No Action Letter Oct. 11, 2000).
28
                 BD Advantage, Inc., 2000 WL 1742088 (SEC No Action Letter Oct. 11, 2000).
29
                 BD Advantage, Inc., 2000 WL 1742088 (SEC No Action Letter Oct. 11, 2000) relying on S.E.C. v. Century Inv.
                 Transfer Corp., Fed. Sec. L. Rep. (CCH) ¶ 93232, 1971 WL 297 (S.D. N.Y. 1971) (defendant “engaged in the
                 brokerage business by soliciting customers through ads in the Wall Street Journal, and engaging in sales activities
                 designed to bring about mergers between private corporations and publicly held shells”).
30
                 Securities and Exchange Commission v. National Executive Planners, Ltd., 503 F. Supp. 1066, 1073, Fed. Sec. L.
                 Rep. (CCH) ¶ 97822 (M .D. N.C. 1980).
31
                 UFITEC, S.A. v. Carter, 20 Cal. 3d 238, 142 Cal. Rptr. 279, 571 P.2d 990, Fed. Sec. L. Rep. (CCH) ¶ 96252 (1977).
              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                       5
        Case: 1:19-cv-01711 Document #: 52-3 Filed: 07/12/19 Page 7 of 8 PageID #:652


§ 14:54.Definitions of Broker and Dealer, 5 Law Sec. Reg. § 14:54



                 See also, e.g., S.E.C. v. Ridenour, 913 F.2d 515, Fed. Sec. L. Rep. (CCH) ¶ 95475 (8th Cir. 1990) (account executive
                 for brokerage firm who dealt with clients with regard to his numerous “private” bond deals had a sufficiently high
                 level of activity to require registration as a broker-dealer).
32
                 S.E.C. v. Kenton Capital, Ltd., 69 F. Supp. 2d 1, 13 (D.D.C. 1998).
33
                 See Azza Intern. Corp. v. Gas Research Institute, 2001 WL 103414 (N.D. Ill. 2001).
34
                 Joseph M cCulley, SEC No–Action Letter, [1972–1973 Transfer Binder] Fed.Sec.L.Rep. (CCH) ¶ 78,982 at 82,111
                 (Sept. 1, 1972).
35
                 Joseph M cCulley, SEC No–Action Letter, [1972–1973 Transfer Binder] Fed.Sec.L.Rep. (CCH) ¶ 78,982 at 82,111
                 (Sept. 1, 1972).
36
                 S.E.C. v. Schmidt, Fed. Sec. L. Rep. (CCH) ¶ 93202, 1971 WL 293 (S.D. N.Y. 1971).
37
                 E.g., Joseph M cCulley, [1972–1973 Transfer Binder] Fed.Sec.L.Rep. (CCH) ¶ 78,982 (SEC No–Action Letter Sept. 1,
                 1972). See also, e.g., Samuel M . Krieger, 1982 WL 29327 (SEC No Action Letter July 11, 1982).
38
                 Joseph M cCulley, [1972–1973 Transfer Binder] Fed.Sec.L.Rep. (CCH) ¶ 78,982 (SEC No–Action Letter Sept. 1,
                 1972).
39
                 See, e.g., S.E.C. v. Kenton Capital, Ltd., 69 F. Supp. 2d 1, 13 (D.D.C. 1998).
40
                 Castleman & Co., [1975–1976 Transfer Binder] Fed.Sec.L.Rep. (CCH) ¶ 80,260 at 85,552 (SEC No–Action Letter
                 July 15, 1975). See also, e.g., John R. Wirthlin, 1999 WL 34898 (SEC No Action Letter Jan. 19, 1999) (staff would
                 not grant no action relief to individual who proposed to contact certain professionals, such as accountants and
                 commercial real estate brokers, who may have clients that are interested in exchanging their interests in real estate for
                 registered real estate limited partnership interests).
                 In contrast, the sale of real estate will not by itself trigger registration as a securities broker-dealer. Cf., Notice of
                 Application of the National Association of Realtors for Exemptive Relief Under Sections 15 and 36 of the Exchange
                 Act and Request for Comment, Sec. Exch. Act Rel. No. 34–56779 (SEC Nov. 9, 2007) (proposing an exemption from
                 the 1934 Act’s broker-dealer registration requirements for bona fide real estate brokers dealing with commercial real
                 estate ventures).
41
                 See UFITEC, S.A. v. Carter, 20 Cal. 3d 238, 142 Cal. Rptr. 279, 571 P.2d 990, Fed. Sec. L. Rep. (CCH) ¶ 96252
                 (1977).
42
                 Hallmark Capital, 2007 WL 1879799 (SEC No Action Letter June 11, 2007).
43
                 15 U.S.C.A. §§ 78c(a)(4), (a)(5).
44
                 15 U.S.C.A. § 78c(a)(5).
45
                 See David A. Lipton, A Primer on Broker–Dealer Registration, 36 Cath.U.L.Rev. 899, 914–15 (1987).
46
                 U.S. S.E.C. v. Benger, 934 F. Supp. 2d 1008, Fed. Sec. L. Rep. (CCH) ¶ 97352 (N.D. Ill. 2013) (SEC lacked
                 jurisdiction to require registration of defendants in the United States engaging in off-shore boiler-room activities; the
                 court reasoned that as is the caser with Rule 10b-5, domestic transactions are required before the SEC can impose the
                 registration requirements of section 15(a)). In so ruling the court relied on M orrison v. National Australia Bank Ltd.,
                 561 U.S. 247, 130 S. Ct. 2869, 177 L. Ed. 2d 535, Fed. Sec. L. Rep. (CCH) ¶ 95776, R.I.C.O. Bus. Disp . Guide (CCH)
                 ¶ 11932, 76 Fed. R. Serv. 3d 1330 (2010), which along with extraterritorial jurisdiction is discussed in § 17.4 infra.
47
                 See, e.g., Eastside Church of Christ v. National Plan, Inc., 391 F.2d 357, 361–362 (5th Cir. 1968). Cf. Sec. Exch. Act
                 Rel. No. 34–39291 (SEC 1997) (denying exemption for nonprofit association set up to facilitate share purchases
                 through dividend reinvestment plans). But cf. Social Finance, Inc., 2014 WL 5907528 (SEC No Action Letter
                 November 13, 2014) (firm assisting various not-for-profit social service providers in obtaining funding for their
                 operations or social programs through the offer and sale of Social Impact Bonds (SIBs) without registering as a
                 broker-dealer pursuant to Section 15(b) of the Exchange Act); Christian Bonds, Inc., [1971–1972 Transfer Binder]
                 Fed. Sec. L. Rep. (CCH) ¶ 78,407 (SEC No Action Letter Aug. 27, 1971) (advising church officials on procedures in
                 bond offerings, providing necessary documents, and arranging with local bank handling of bond retirements and
              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                       6
        Case: 1:19-cv-01711 Document #: 52-3 Filed: 07/12/19 Page 8 of 8 PageID #:652


§ 14:54.Definitions of Broker and Dealer, 5 Law Sec. Reg. § 14:54



                   payment of principal and interest did not require registration as broker-dealer).
48
                   See, e.g., Oil–N–Gas, Inc., 2000 WL 1119244 (SEC No Action Letter June 8, 2000) (Internet service providing
                   information in connection with securities purchases); John Asling, [1973 Transfer Binder]Fed. Sec. L. Rep. (CCH) ¶
                   79,484 (SEC No Action Letter Aug. 4, 1973) (matching mutual fund buy and sell orders); Fulham & Co., Inc.,
                   [1972–1973 Transfer Binder] Fed. Sec. L. Rep. (CCH) ¶ 79,186 (SEC No Action Letter Dec. 20, 1972) (private
                   investment bank); William Goldberg, Inc., [1972–1973 Transfer Binder] Fed. Sec. L. Rep. (CCH) ¶ 78,990 (SEC No
                   Action Letter Aug. 25, 1972) (investment adviser); Instant Funds, Inc., [1970–1971 Transfer Binder] Fed. Sec. L. Rep.
                   (CCH) ¶ 78,090 (SEC No Action Letter Feb. 12, 1971) (offering to purchase up to ten shares of certain company from
                   each seller who brought in certificate).
49
                   See M ichael Bamberger, Sales of Businesses—When Are Business Brokers Securities Brokers?, 71 M arq.L.Rev. 309
                   (1988).
50
                   See In The M atter Of Stephen M azuchowski (A/K/A Steve M azur), Respondent., Release No. 34, 67532, Release No.
                   30158, Release No. 67532, Release No. IC - 30158, 104 S.E.C. Docket 1136, 2012 WL 3068201 (S.E.C. Release No.
                   2012).
51
                   In The M atter Of Stephen M azuchowski (A/K/A Steve M azur), Respondent., Release No. 34, 67532, Release No.
                   30158, Release No. 67532, Release No. IC - 30158, 104 S.E.C. Docket 1136, 2012 WL 3068201 (S.E.C. Release No.
                   2012)
52
                   15 U.S.C.A. § 78c(e).
53
                   15 U.S.C.A. § 78c(a)(12)(A)(v), added to the 1934 Act by the Philanthropy Protection Act of 1995, Pub.L. No.
                   104-62, 109 Stat. 682 (Dec. 8, 1995).
54
                   Warfield v. Alaniz, 569 F.3d 1015, Blue Sky L. Rep. (CCH) ¶ 74775, Fed. Sec. L. Rep. (CCH) ¶ 95262 (9th Cir.
                   2009) (upholding finding that charitable annuity was a security and company was not shielded by the Investment
                   Company Act exclusion).



 End of Document                                                  © 2019 Thomson Reuters. No claim to original U.S. Government
                                                                                                                        Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                   7
